Exhibit 10.2

CONFIDENTIAL

BENEFITS WAIVER

THIS BENEFITS WAIVER is made and entered into as of this 9th day of November,
2006, by and between Dr. Nancy T. Chang (“Dr. Chang”) and Tanox, Inc., a
Delaware Corporation (the “Company”), in connection with, and subject to the
consummation of the merger of Green Acquisition Corporation, a Delaware
corporation (“Merger Sub”) with and into the Company (the “Merger”) contemplated
by the Agreement and Plan of Merger and Reorganization (the “Merger Agreement”)
to be entered into by and among Genentech, Inc. a Delaware corporation
(“Parent”), Company, and Merger Sub. Capitalized terms will have the meaning
given to them in the Employment Agreement entered into by and between Dr. Chang
and the Company effective as of September 12, 2006 (the “Employment Agreement”).

WHEREAS, the Company, Parent and Merger Sub desire to enter into the Merger
Agreement, which provides for the terms and conditions of the Merger;

WHEREAS, pursuant to the Employment Agreement, Dr. Chang may be entitled to
severance benefits and/or early termination payments from the Company upon a
Change of Control or as a result of the termination of the Services Period for
certain reasons;

WHEREAS, Dr. Chang has agreed to execute this Benefits Waiver in exchange for
the Parent agreeing to provide additional severance benefits to the employees of
the Company in the amounts set forth on Appendix A, attached hereto, with other
customary terms and conditions as Parent will determine; and

WHEREAS, as a holder of a significant number of shares of Company common stock
and options to purchase Company common stock, Dr. Chang will receive significant
consideration in connection with the Merger.

NOW, THEREFORE, in consideration of, and as an inducement to, Parent entering
into the Merger Agreement and for the other reasons stated above, Dr. Chang
hereby agrees as follows:

1. Severance. Effective immediately prior to and contingent upon (i) the closing
of the Merger and (ii) the adoption of a severance plan as described above,
Dr. Chang hereby forever waives any and all rights Dr. Chang may have to fifty
percent (50%) of the value of the cash severance payments to which Dr. Chang may
have been entitled under the Employment Agreement as of the Effective Time (as
defined in the Merger Agreement), and the Employment Agreement is hereby deemed
amended to reflect the foregoing as of the Effective Time (as defined in the
Merger Agreement). Dr. Chang understands that at and following the Closing of
the Merger, Dr. Chang shall only be entitled to receive fifty percent (50%) of
the remaining value of the cash severance payment provided pursuant to the
Employment Agreement after the Effective Time, subject to the conditions set
forth in the Employment Agreement (including, without limitation, the execution
and delivery of a release of claims as described in the Employment Agreement).



--------------------------------------------------------------------------------

2. Arbitration. The parties agree that any and all disputes arising out of, or
relating to, the terms of this Benefits Waiver, their interpretation, and any of
the matters herein released, shall be subject to Section 4.1(j) of the
Employment Agreement.

3. Governing Law. This Benefits Waiver shall be deemed to have been executed and
delivered within the State of Texas, and it shall be construed, interpreted,
governed, and enforced in accordance with the laws of the State of Texas,
without regard to conflict of law principles.

4. Counterparts. This Benefits Waiver may be executed in one or more
counterparts, all of which shall be considered one and the same agreement and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party, it being understood that all
parties need not sign the same counterpart.

5. Acknowledgement. Dr. Chang acknowledges that Dr. Chang has had the
opportunity to discuss this matter with and obtain advice from a private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Benefits Waiver, and is knowingly and
voluntarily entering into this Benefits Waiver.

6. Entire Understanding. This Benefits Waiver, taken together with the
Employment Agreement (as amended by this Benefits Waiver), will represent the
entire agreement of the parties and will supersede any and all previous
contracts, arrangements or understandings between the parties with respect to
the rights and obligations under the Employment Agreement. This Benefits Waiver
may be amended at any time only by mutual written agreement of the parties
hereto. To the extent not amended hereby, the Employment Agreement will continue
in full force and effect.

7. Successors. This Benefits Waiver will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Dr. Chang upon
Dr. Chang’s death and (b) any successor of the Company and, on and after the
Closing, the Parent.

8. Severability. In the event that any provision of this Benefits Waiver or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the illegal, void or unenforceable
provision shall be replaced by the court of competent jurisdiction by a legal,
valid and enforceable provision that most accurately reflects the parties intent
with respect to the illegal, void or unenforceable provision. The remainder of
the Benefits Waiver shall continue in full force and effect.

9. Third-Party Beneficiaries. This Agreement is intended to be for the sole
benefit of Dr. Chang, the Company and the Parent (subject to Section 7) and is
not intended to confer upon any person other than Dr. Chang, the Company, and
the Parent (subject to Section 7) any rights or remedies hereunder.

[signature page follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Benefits Waiver as of the
date set forth above.

 

TANOX, INC. Signature:  

/s/ Edward Hu

Print Name:  

Edward Hu

Title:  

COO

DR. NANCY T. CHANG Signature:  

/s/ Nancy T. Chang

Print Name:  

Nancy T. Chang

Address:   3323 Robinhood St.  

Houston, Texas 77005

 

 

ACKNOWLEDGED AND AGREED: GENENTECH, INC. Signature:  

/s/ Stephen Juelsgaard

Print Name:  

Stephen Juelsgaard

Title:  

Executive Vice President

[SIGNATURE PAGE TO BENEFITS WAIVER]



--------------------------------------------------------------------------------

APPENDIX A

The Benefits Waiver is contingent upon the Parent creating a customary formal
severance plan prior to the Closing of the Merger (as such term is defined in
the Merger Agreement) which will provide severance to Company employees in the
amounts described below and on such other customary terms and conditions as
Parent will determine (including the execution of a release by the eligible
employee):

Associate Director Level and Above (Tanox Salary Grade 26 and above): Eligible
employees who are classified at a associate director level or above will be
eligible for:

 

  •   Lump sum cash payment equal to: (i) five (5) months of the employee’s base
salary, as in effect at the time of termination plus (ii) two (2) weeks of the
employee’s base salary for each full year of service with the Company or a
pro-rata portion for each partial year of service with the Company up to a
maximum of twelve (13) //Comment: 13 weeks equal 3 months// weeks. The maximum
severance will not exceed eight (8) months base salary.

 

  •   Five (5) months of reimbursement for COBRA premiums of $1,350 per month.

Other Employees (Tanox Salary Grade 25 & below): All other eligible non-officer
employees will be eligible for:

 

  •   Lump sum cash payment equal to: (i) three (3) months of the employee’s
base salary, as in effect at the time of termination plus (ii) two (2) weeks of
the employee’s base salary for each full year of service with the Company or a
pro-rata portion for each partial year of service with the Company up to a
maximum of twelve (21.5) weeks //Comment: 21.5 weeks equal 5 months //. The
maximum severance will not exceed eight (8) months.

 

  •   Three (3) months of reimbursement of COBRA premiums of $1,350 per month.